944 So.2d 1276 (2006)
Gary JACKSON, Alice Jackson, and Joseph E. Jackson
v.
ESTATE OF Donald Ray GADDIS, Fidelity Fire & Casualty Insurance Company, and the State of Louisiana Through the Department of Transportation and Development.
No. 2006-C-2510.
Supreme Court of Louisiana.
December 15, 2006.
In re Louisiana Insurance Guarantee Association;  Other; Applying for Writ of Certiorari and/or Review, Parish of Ascension, 23rd Judicial District Court Div. B, No. 46,618; to the Court of Appeal, First Circuit, No. 2005 CA 1946.
Not considered; not timely filed. See Supreme Court Rule X, Section 5.